Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


 In the Matter of the Marriage of Wilma                  Appeal from the 71st District Court of
 McCoy and Charles E. McCoy                              Harrison County, Texas (Tr. Ct. No. 16-
                                                         1071).    Opinion delivered by Justice
 No. 06-18-00064-CV                                      Moseley, Chief Justice Morriss and Justice
                                                         Burgess participating.



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of the
court below. Therefore, we reverse the portion of the trial court’s judgment awarding Wilma
McCoy spousal maintenance, and we render judgment denying her request for such maintenance.
In all other respects, we affirm the trial court’s judgment.
       We further order that the appellee pay all costs of this appeal.


                                                         RENDERED DECEMBER 28, 2018
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk